Citation Nr: 1451690	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-22 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to May 1962.

In July 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A separation report of medical examination from February 1962 reveals an abnormal clinical evaluation of the ears.  The notation indicated that the Veteran had "injection right tympanic membrane."  Upon audiometric testing, he had bilateral hearing thresholds within normal limits at that time.

The Veteran was afforded a VA audiology examination in June 2010 with an addendum medical opinion in June 2012.  The examiner noted the results of the February 1962 separation examination and commented that the term "injection" is usually used to describe the color appearance of the eardrum, such as, that it may have looked red.  However, in isolation, the examiner indicated that the significance of the notation was unknown.  The examiner ultimately opined that the Veteran's current hearing loss was less likely as not related to the acoustic trauma he experienced in service.  

The Veteran underwent another audiology examination in October 2013.  The same audiologist who performed the June 2010 VA examination (and provided the June 2012 addendum medical opinion) again opined that the current hearing loss was not caused by or a result of the Veteran's service, including noise exposure.  The examiner did not further explain or mention the February 1962 separation examination notation of right tympanic membrane injection.  

In addition, in rendering the negative nexus opinion, the examiner relied, at least in part, on the finding that there was no evidence that the Veteran sustained noise injury.  However, as an infantryman, noise exposure in service is conceded and the examiner relied on an inaccurate fact.
 
Therefore, these examinations are inadequate for VA compensation purposes.  During the July 2014 Travel board hearing, the Veteran testified that, while he was examined upon service separation in February 1962, he was told by the examining medical health professional that, because of the in-service noise exposure, the examiner would "write [him] up for this because [the Veteran is] gonna have problems with this in the future."  

In short, the Veteran testified that the examining medical health professional wrote a note about the tympanic membrane because he anticipated that the Veteran would eventually have problems with his ears in the future due to the in-service acoustic trauma.  Given the testimony and explanation of the February 1962 separation examination report, the notation included in the separation examination report is no longer in isolation and its significance to the current hearing loss, if any, should be addressed.

For the above reasons, the Board finds that a remand for an additional addendum medical opinion is necessary to assist in determining the etiology of the current bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. If available, request the audiologist who conducted the June 2010 VA audiology examination, provided the June 2012 addendum medical opinion, and conducted the October 2013 VA audiology examination review the claims file and provide another addendum medical opinion.  The examiner should note the records review in the examination report (another examination of the Veteran is not required).

If the June 2010 and October 2013 audiologist is not available, obtain the requested opinion from a medical professional with expertise in audiology.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, he should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

2. The VA examiner is asked to render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss had onset in service or is otherwise related to his active service from March 1960 to May 1962, to include noise exposure.

In rendering the opinion requested above, the VA examiner should assume that the Veteran 1) was exposed to loud noises in service; and 2) did not have significant noise exposure post service.

Also, in rendering the opinion requested above, the examiner should address and comment on the significance of the notation in the February 1962 separation examination report that indicated injection of the right tympanic membrane.  

In this regard, the examiner should consider the Veteran's testimony that, in February 1962, he was told by the examining medical health professional that he would make a notation about the tympanic membrane in the separation examination report because the acoustic trauma he experienced in service would result in problems with his ears in the future.  The examiner should also assume that the Veteran is competent to report what was told to him by a medical health professional.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim of service connection for bilateral hearing loss in light of all the evidence of record.  

If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



